          Entered on Docket June 10, 2020
                                                     Below is the Order of the Court.


                                                     _______________________________
1                                                    Marc Barreca
                                                     U.S. Bankruptcy Judge
2
                                                     (Dated as of Entered on Docket date above)

3

4

5

6       _______________________________________________________________

7
                              UNITED STATES BANKRUPTCY COURT
8
                         WESTERN DISTRICT OF WASHINGTON AT SEATTLE
9

10     United States Trustee,
                                                            Misc. Pro. No. 20-00100-MLB
11                                  Plaintiff,

12           v.
       Thomas McAvity and Northwest Debt Relief
13     Law Firm,
                                                            ORDER REASSIGNING CASE
14
                                    Defendants.
15
            This matter came before me sua sponte. Good cause exists to transfer the case to Judge Mary Jo
16
     Heston. Now, therefore, this case is transferred to the Tacoma Division and reassigned to Judge Heston.
17
                                             /// END OF ORDER ///
18

19

20

21

22

23

24

25




                                                        1
